Opinion of the Court, by
McCully, J.
Dole, J., Dissenting.
The plaintiffs are trustees under the will of the late Hon. Mrs. Bernice P. Bishop.
It is relevant to this case to set forth some of the provisions of the will. Article thirteenth is as follows, omitting some directions as to the regulation of the schools and reports upon the business:
Thirteenth. I give, devise and bequeath all the rest, residue and remainder of my estate, real and personal, wherever situated, unto the trustees below named, their heirs and assigns forever, to hold upon the following trusts, namely: to erect and maintain in the Hawaiian Islands two schools, each for boarding and day scholars, one for boys and one for girls, to be known as and called the Kamehameha Schools. I direct my trustees to expend such amount as they may deem best, not to exceed how*628ever one-half of the fund which may come into their hands, in the purchase of suitable premises, the erection of school buildings and in furnishing the same -with the necessary and. appropriate fixtures, ■furniture and apparatus. I direct my trustees to invest the remainder of my estate in such manner as they may think best, and to expend the annual income in the maintenance of said schools; meaning thereby the salaries of teachers, the repairing buildings and other incidental expenses, and. to devote a portion of each year’s income to the support and education of orphans and others in indigent circumstances, giving the preference to Hawaiians of pure or part aboriginal blood : the proportion in which such said annual income is to be divided among the various objects above mentioned to be determined solely by my said trustees, they to have full discretion. * * * For the purposes aforesaid, I grant unto my said trustees full power to lease or sell any portion of any real estate, and to re-invest the proceeds and the balance of my estate in real estate, or in such other manner as to my said trustees may seem best.”
*****
The will provides in sundry other articles for annuities and life estates in property which shall afterwards revert to the trustees.
We think the plaintiffs are wrongly entitled in this case “Trustees of the Kamehameha Schools.” They are trustees under the will of Mrs. Bishop.
In this action they claim the repayment to them of $2,000 paid to the defendant under protest, as being exempt from taxation, the amount of tax assessed on real property of this trust situate within the defendant’s collection district. The lands assessed do not include the premises occupied by the Kamehameha School for boys, the only one yet established. The claim of exemption is derived from these words of Section 20, Chapter XXXVII., of the Session Laws of 1886 : “ Real property belonging to * * * private schools * * * shall be exempt from taxation.”
*629The case was tried by Mr. Justice Bickerton, the jury being waived, who gave judgment for the defendant on the authority of Smith vs. Kockemann, Ex’r, 3 Hawn., 320. The plaintiffs except to the judgment of the Court. No facts are in controversy.
We quote from the statute under which the exemption is claimed, found at page 66 of the Session Laws of 1886 : “ Real property belonging to the King or Queen, to the Government, to the Board of Education for the use of schools, to incorporated or private schools, to the Queen’s Hospital, to religious societies for church sites and burying grounds not to exceed five acres in extent, shall be exempt from taxation. Personal property belonging to the King or Queen or to the Government, to the Board of Education for the use of schools, to incorporated or private schools, and to the Queen’s Hospital, is also exempt.”
The plaintiffs’ counsel contends that there is no limitation in the statute to the effect that such real property, in order to be exempt from taxes, shall be used as school premises or (as in case of religious societies) for “sites ” and “burial grounds not to exceed five acres in extent,” nor is there any requirement such as is contained in English and American statutes to the effect that the property must be “ occupied ” or “ used exclusively ” for such educational purposes.
That the statute uses the word “belonging ” of the King and Queen, Government, Board of Education, Queen’s Hospital, and religious societies as well as of “incorporated or private schools.” That as unincorporated private schools cannot technically own anything, the word “ belonging ” in reference to such schools must mean “appertaining to,” “relating to,” and that it would be a forced and unnecessary construction to say that in this connection the word “belonging” is limited to “sites” and “ grounds ” for school buildings, when the statute does limit it with reference to religious societies. That the maxim well applies, expressio unius est exclusio alterius. That the intention seems to be clear, that all real property used for school purposes shall be exempt; that it is so used when its income is applied solely to these purposes.
*630In view of the provisions of the will, it cannot be a question whether the real estate which has been assessed “ belongs to,” in the sense of being the property of, the schools which the trustees are directed to establish and maintain, or to the trustees to whom it is devised. And it cannot be a question that the word “belonging” has the meaning of “being the property of” the King or Queen, the Government, the Board of Education, and of each other mentioned exempt person or body, except only private schools, and these only because a private school is not an entity capable of the ownership of property. Only persons or corporations can have property “belonging to,” that is, owned by them. Yet private schools are in two places in this Act exempted from taxes on property “ belonging ” to them.
In Green vs. Wood, 7 Q. B. Rep., 178, Lord Denman said: “We are bound to give to the Acts of the Legislature all possible meaning which is consistent with the clear language used. But if we find language used which is incapable of a meaning we cannot supply one. It is true that the words as they stand are useless (a case perhaps not infrequent). We can do no more than give such a meaning as the words authorize.”
Nosciter a sociis, the meaning of a word may be ascertained by reference to the meaning of words associated with it, and the rule of Lord Bacon, that copulatio verborum indicat acceptationem in eodem sensu, the coupling of words together shows that they are to be understood in the same sense, are applicable rules here. By the latter of these, the copulation of “ belonging ” with each of several items without discrimination shows that it has the same sense as to each; by the former the association of “ belonging ” with something which cannot be the owner of anything, allows that it be given another meaning consistent and possible with this case, a certain favorable construction, ut res magis valeat quarn pereat. But a tax exemption must be strictly construed. Taxation is the rule, the exception of exemption must appear clearly in the statute. Cooley on Taxation, p. 146: “It is a familiar principle that no exemption from taxation can be allowed except upon its being fairly shown that it was in*631tended by the terms of the statute.” Third Cong. Ch. vs. Springfield, Mass., October 9, 1888, reported in the Northeastern Reporter.
The assessor has given the buildings and the curtilage used and occupied by the school, and not used as a source of revenue for the school, the benefit of a certain construction of the word “ belonging,” and has exempted them from taxation.
If this should be considered sound in a case raising the question of the exemption of such premises, the statute would not be useless as to private schools.
Upon the only question before us, whether the other reai estate held by the trustees is exempt, every case adduced by counsel for the plaintiffs, as well as the defendant, fails of being quite applicable, in this, ,that they are cases of corporate bodies, such as incorporated churches, charitable institutions and schools, being bodies capable of holding property. The exemptions are under statutes. The cases hold a strict construction of them.
In St. Andrew's Hospital vs. Shearsmith, 19 Q. B., 624, July, 1887, where a profit was made by the treatment of wealthy pay patients in a charity hospital, which was applied in part to the maintenance and treatment of poor patients and the remainder to making improvements on the hospital: Held, that the profits were not, hy reason of such application of them to the purposes of the hospital payments, “ applied to charitable purposes only,” so as to exempt the institution from payment of income tax.
In First M. E. Church vs. Chicago, 26 Ill., 482, the statute exempting every building erected for the use of any library, religious or benevolent institution, the plaintiff church claiming exemption as to the whole building, of which only the upper part was used for religious purposes, the lower part being let for revenue: Held, that premises must be used directly for religious purposes. That it is not enough that the profits or income of the secular uses are to be applied to sacred purposes. That when money is made by the use of the building, that is profit, no matter to what use the money may be applied.
*632In Trustees of the Good Shepherd vs. Boston, 120 Mass., 212, held that in order to exempt real estate of a body corporate for religious and charitable purposes, it is not enough that the income derived should be applied to purposes for which it was incorporated, it must be occupied for those purposes.
In Third Conq. Soc. vs. Springfield, cited above, held that a parsonage built on the church premises and let free of rent to the pastor was not exempt as being used for religious purposes. That funds for the support of the ministry, held by a religious society, are taxable whether invested in real or personal estate. The case cites a line of authorities besides the Mass., in the N. J. and Minnesota Reports.
The statutes of Massachusetts, Illinois and Michigan seem to expressly limit the property of incorporated schools, which may be exempted, to property by them in actual use or occupation, and not leased for profit. And the cases cited for the plaintiffs turn upon the question of what is actual use and occupation, e.g., whether a farm being cultivated by the students, the products being consumed by the school, is a use and occupation which allows exemption. They are aside from the issues in this case. Monticello Female Seminary vs. People, 106 Ill., 398; Sisters of Charity vs. City, 9 Mich., 93; Mt. Herman Boys’ School vs. Inhabitants, 145 Mass., 139.
In Smith vs. Kochemann, 3 Hawn., 320, the facts are, in an important particular, not parallel to the case in hand. Property had been devised to the Bishop of the Roman Catholic Church in trust for the use and benefit of the Roman Catholic Church. The Court held, against the contention that it was a benevolent institution, that the Roman Catholic Church or any other church did not come within the terms of the then existing statute exemptions, viz., “religious societies for church sites, burying grounds and houses of education and literary and benevolent institutions ; ” and that the property, while it remained in the trust and was not appropriated to an exempted object, would not be exempt, concluding that “whatever property can be legally exempted must be set aside and become part and *633parcel of the object itself, or dedicated for its promotion.” Private schools, however, are in terms an exempted object, and may derive benefit from the Act if the view is held that what is in their use “belongs” to them. But this question we have said is not before us, and the case cited supports the decision of the Lower Court.
A. S. Hartwell, for plaintiffs.
C. W. Ashford (Attorney-General), for defendant.
The judgment for the defendant is affirmed.